DETAILED ACTION
Allowable Subject Matter
Claims 20-22, 35 and 60-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Motor Co. JPH10300443 hereinafter referred to as Suzuki in view of Tani et al. US 2009/0149705 hereinafter referred to as Tani.
In regards to claim 1, Suzuki teaches:
“A method for synchronizing illumination of one or more object(s) to be imaged with a .... exposure phase of a charge-coupled device (CCD) camera for rapid image acquisition by the CCD camera, the method comprising:”

“(a) directing a beam of illumination light emitted from an output of an illumination source to a source galvanometer mirror, wherein the source galvanometer mirror is operable to rotate through a plurality of angles”
	Suzuki paragraph [0024] teaches laser light source 31 and that slit light 33 is deflected by the mirror 22 of the galvano scanner 21 is scanned onto the screen 35.
“(b) automatically adjusting the source galvanometer mirror for alignment at a plurality of rotational angles comprising a first rotational angle and a second rotational angle, wherein, at the first rotational angle, the source galvanometer mirror is aligned to reflect the beam of illumination light to direct it to one or more object(s) to be imaged thereby illuminating the one or more object(s), and at the second rotational angle, the source galvanometer mirror is aligned to reflect the beam of illumination light to direct it away from the one or more object(s) to be imaged such that the one or more object(s) is/are not illuminated; and”
	Suzuki teaches in paragraph [0025] galvano scanner 21.  Suzuki paragraph [0025] teaches the galvano scanner 21 swings by the scanner driver 41 by the drive signal of the 
“(c) acquiring one or more images with the CCD camera, wherein: the CCD camera is aligned and operable to (i) detect light emitted from the one or more object(s) as a result of illumination of the one or more object(s) by the beam of illumination light and/or (ii) detect illumination light transmitted through or reflected by the one or more object(s), and”
	Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the electronic shutter and performs exposure of the next 1/60 second. Exposure is the detection of light by the CCD camera 11.
	“acquiring each of the one or more images comprises: (A) responsive to a first trigger signal indicating a start of a ... exposure phase of the CCD camera, rotating the source galvanometer mirror to the first rotational angle such that during the ... exposure phase of the CCD camera the one or more object(s) is/are illuminated with the beam of illumination light; and”
	Suzuki paragraph [0025] teaches the galvano scanner 21 swings by the scanner driver 41 by the drive signal of the triangular wave generator 43. Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the electronic shutter and performs exposure of the next 1/60 second. Exposure is the detection of light by the CCD camera 11. This occurs during the ramp up drive signal in Figure 2.
	“(B) responsive to a second trigger signal indicating an end of the ... exposure phase of the CCD camera, rotating the source galvanometer mirror to the second rotational angle such that when the CCD camera is not in the ... exposure phase, the one or more object(s) is/are not illuminated with the beam of illumination light,”
Suzuki paragraph [0028] teaches during the next 1/60 of a second the mirror returns to the left end. This is equivalent at least to second rotation angles. This occurs during the ramp down time of drive signal in Figure 2.
	“thereby synchronizing illumination of the one or more object(s) with the ... exposure phase of the CCD camera for rapid image acquisition by the CCD camera.”
	Suzuki teaches in paragraph [0027] synchronization of the CCD camera shutter with the edge of the field signal to perform the exposure.  
	Suzuki does not explicitly teach:
	“global [exposure]”

For example, Tani teaches in paragraph [0007] In order to film a subject with global exposure and also reduce noise, prior electronic endoscope has typically employed CCD imaging devices.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Suzuki in view of Tani to include the features “global [exposure]” to reduce noise (Tani paragraph [0007]).
In regards to claim 11, Suzuki/Tani teaches all the limitations of claim 1 and further teaches:
“wherein acquiring each of the one or more images in step (c) comprises providing, by a first processor of a computing device, an image acquisition signal to the CCD camera to initiate the global exposure phase of the CCD camera”
Suzuki Figure 1 teaches a computer controlling the system.  The field signal of Figure 2 can be interpreted as initiating the exposure.
In regards to claim 12, Suzuki/Tani teaches all the limitations of claim 1 and further teaches:
“wherein: automatically adjusting the source galvanometer mirror in step (b) comprises providing, by a source galvanometer controller module, a rotational signal to the source galvanometer mirror wherein variation of a value of the rotational signal varies the rotational angle of the source galvanometer mirror, such that when the rotational signal has a first rotational signal value the source galvanometer mirror is rotated to the first rotational angle and when the rotational signal has a second rotational signal value the source galvanometer mirror is rotated to the second rotational angle”
Suzuki paragraph [0025] teaches the galvano scanner 21 swings by the scanner driver 41 by the drive signal of the triangular wave generator 43.  Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the electronic shutter and performs exposure of the next 1/60 second.  From Figure 2 the triangular wave during the EVEN field produces at least a first rotational angle. Suzuki paragraph [0028] teaches during the next 1/60 of a second the mirror returns to the left end.  This is equivalent at least to second rotation angles.
 “at substep (A) of step (c), the source galvanometer controller module receives the first trigger signal and, responsive to receipt of the first trigger signal, adjusts the value of the rotational signal to the first rotational signal value, thereby rotating the source galvanometer mirror to the first rotational angle”
Suzuki teaches in paragraph [0027] The CCD camera 11 opens the electronic shutter in synchronization with the edge of the field signal, and performs the next 1/60 second exposure. Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the 
“and at substep (B) of step (c), the source galvanometer controller module receives the second trigger signal and, responsive to receipt of the second trigger signal, adjusts the value of the rotational signal to the second rotational signal value, thereby rotating the source galvanometer mirror to the second rotational angle.
Suzuki paragraph [0028] teaches during the next 1/60 of a second the mirror returns to the left end.  This is equivalent at least to second rotation angles.
In regards to claim 13, Suzuki/Tani teaches all the limitations of claim 1 and further teaches:
“wherein: automatically adjusting the source galvanometer mirror in step (b) comprises: receiving, by the source galvanometer controller module, a CCD output signal from the CCD camera; and adjusting, by the source galvanometer controller module, the value of the rotational signal based on a value of the received CCD output signal”
Suzuki teaches in paragraph [0019] the CCD camera 11 has two fields, one and the other, and has an exposure control function for performing pattern exposure in the one field.  Therefore, the field signal is generated by the CCD camera. From Figure 2 it is clear that this signal is used to generate the rotational signals illustrated in the triangular wave. Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the electronic shutter and .  
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Tani and further in view of Baroth et al. US 5,307,096 hereinafter referred to as Baroth.
In regards to claim 24, Suzuki teaches:
“A method for synchronizing illumination of one or more object(s) with a ... exposure phase of a CCD camera for rapid image acquisition by the CCD camera, the method comprising:”
Suzuki teaches in paragraph [0024] a laser light source 31 which is used to illuminate screen 35 with slit light 33.  Suzuki teaches in paragraph [0026] the principle is to accumulate light while the CCD is opening the shutter.  Suzuki teaches in paragraph [0027] synchronization of the CCD camera shutter with the edge of the field signal to perform the exposure.  
“(a)    directing a beam of illumination light emitted from an output of an illumination source through a … shutter, to the one or more object(s) to be imaged”
Suzuki paragraph [0024] teaches laser light source 31.  Suzuki teaches in paragraph [0027] The CCD camera 11 opens the electronic shutter in synchronization with the edge of the field signal, and performs the next 1/60 second exposure.
“(b)    automatically opening and closing the … shutter, such that when the … shutter is open, the beam of illumination light allowed to pass through the … shutter, thereby illuminating the one or more object(s), and when the … shutter is closed, it blocks the beam of illumination light, thereby preventing the one or more object(s) from being illuminated with the beam of illumination light”
Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the electronic shutter and performs exposure of the next 1/60 second.  Suzuki paragraph [0028] teaches during the next 1/60 of a second the mirror returns to the left end.  This is equivalent at least to second rotation angles.  From Figure 2 it is clear this happens automatically in synchronization with the driving signals.
“and (c)    acquiring one or more images with the CCD camera, wherein: the CCD camera is aligned and operable to detect (i) light emitted from the one or more object(s) as a result of illumination of the one or more object(s) by the beam of illumination light and/or (ii) detect illumination light transmitted through or reflected by the one or more object(s)” 
Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the electronic shutter and performs exposure of the next 1/60 second.  Exposure is the detection of light by the CCD camera 11.
“and acquiring each of the one or more images comprises: (A)    responsive to a first trigger signal indicating a start of the ... exposure phase of the CCD camera, opening the … shutter such that during the ... exposure phase of the CCD camera the one or more object(s) is/are illuminated with the beam of illumination light”

“and (B)    responsive to a second trigger signal indicating an end of the ... exposure phase of the CCD camera, closing the … shutter such that when the CCD camera is not in the ... exposure phase the one or more object(s) is/are not illuminated with the beam of illumination light”
Suzuki teaches in paragraph [0027] that the shutter opens in synchronization with the field signal.  It is considered implicit that the shutter closes when the field signal switches as shown in Figure 2. Suzuki paragraph [0028] teaches during the next 1/60 of a second the mirror returns to the left end.  Therefore, the shutter must close so that it can be ready to open again at the edge of the field signal.
“thereby synchronizing illumination of the one or more object(s) with the ... exposure phase of the CCD camera for rapid image acquisition by the CCD camera.
Suzuki Figure 2 teaches the synchronization.
Suzuki does not explicitly teach:
	“global [exposure]”
However, the global exposure mode is considered the default mode of a CCD camera.  Without any mention of some other form of operation those of ordinary skill would assume the CCD operates with a global shutter.  This feature does not provide for any unpredictable 
For example, Tani teaches in paragraph [0007] In order to film a subject with global exposure and also reduce noise, prior electronic endoscope has typically employed CCD imaging devices.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Suzuki in view of Tani to include the features “global [exposure]” to reduce noise (Tani paragraph [0007]).
Suzuki does not explicitly teach:
“laser [shutter]”
However, the effect of shuttering the laser as opposed to the camera is not significant and would be considered an obvious implementation that does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Baroth teaches an optical keratometer which uses a CCD camera as an image sensor and a laser light source.  Baroth teaches in column 2 lines 25-35 the apparatus comprises a helium-neon laser, a shutter, a reticle, a beam splitter, a quarter-wave plate and focusing assemblies.  Baroth further teaches in the particular embodiment disclosed herein the optical sensor or imager comprises a CCD video camera.  Therefore, it is known to use a laser shutter as opposed to a camera shutter when imaging with a CCD camera.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Suzuki/Tani in view of Baroth to include the features of .
Claims 47, 58 -59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Tani and further in view of Tsukada et al. US 7,905,597 hereinafter referred to as Tsukada.
In regards to claim 47, Suzuki/Tani teaches:
“A system for synchronizing illumination of one or more object(s) to be imaged with a ...exposure phase of a CCD camera for rapid image acquisition by the CCD camera, the system comprising:”
Suzuki teaches in paragraph [0024] a laser light source 31 which is used to illuminate screen 35 with slit light 33.  Suzuki teaches in paragraph [0026] the principle is to accumulate light while the CCD is opening the shutter.  Suzuki teaches in paragraph [0027] synchronization of the CCD camera shutter with the edge of the filed signal to perform the exposure.  
“(a)    an illumination source aligned and operable to emit a beam of illumination light from its output and direct the beam of illumination light to a source galvanometer mirror”
Suzuki paragraph [0024] teaches laser light source 31.
“(b)    a source galvanometer mirror operable to rotate through a plurality of angles”
Suzuki teaches in paragraph [0025] galvano scanner 21.
“and aligned to: (i) at a first rotational angle, reflect the beam of illumination light to direct it to the one or more object(s)” 
Suzuki paragraph [0025] teaches the galvano scanner 21 swings by the scanner driver 41 by the drive signal of the triangular wave generator 43.  Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the electronic shutter and performs exposure of the next 1/60 second.  From Figure 2 the triangular wave during the EVEN field produces at least a first rotational angle. 
“and (ii) at a second rotational angle, reflect the beam of illumination light to direct it away from the one or more object(s)” 
Suzuki paragraph [0028] teaches during the next 1/60 of a second the mirror returns to the left end.  This is equivalent at least to second rotation angles.
“such that when the source galvanometer mirror is rotated to the first rotational angle, the one or more object(s) is/are illuminated with the beam of illumination light and when the source galvanometer mirror is rotated to the second rotational angle, the one or more object(s) is/are not illuminated with the beam of illumination light”
Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the electronic shutter and performs exposure of the next 1/60 second.  Suzuki paragraph [0028] teaches during the next 1/60 of a second the mirror returns to the left end.  This is equivalent at least to second rotation angles.
“and (c)    a CCD camera aligned and operable to acquire one or more images of the one or more object(s), by (i) detecting light emitted from the one or more object(s) as a result of illumination of the one or more object(s) by the beam of illumination light and/or (ii) detecting illumination light transmitted through or reflected by the one or more object(s)”
Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the electronic shutter and performs exposure of the next 1/60 second.  Exposure is the detection of light by the CCD camera 11.
“(d)    a source galvanometer controller module operable to: (A) responsive to a first trigger signal indicating a start of the ... exposure phase of the CCD camera, cause rotation of the source galvanometer mirror to the first rotational angle such that during the ... exposure stage of the CCD camera the one or more object(s) is/are illuminated with the beam of illumination light” 
Suzuki paragraph [0025] teaches the galvano scanner 21 swings by the scanner driver 41 by the drive signal of the triangular wave generator 43.  Suzuki paragraph [0027] and Figure 2 teaches the CCD camera 11 opens the electronic shutter and performs exposure of the next 1/60 second.  Exposure is the detection of light by the CCD camera 11.  This occurs during the ramp up drive signal in Figure 2.
“and (B) responsive to a second trigger signal indicating an end of the ... exposure phase of the CCD camera, cause rotation of the source galvanometer mirror to the second rotational angle such that when the CCD camera is not in the ... exposure phase the one or more object(s) is/are not illuminated with the beam of illumination light”
Suzuki paragraph [0028] teaches during the next 1/60 of a second the mirror returns to the left end.  This is equivalent at least to second rotation angles.  This occurs during the ramp down time of drive signal in Figure 2.  
“(e)    a processor; and (f)    a memory having instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor to: receive and/or access data corresponding to one or more images acquired by the CCD camera”
Suzuki teaches in paragraph [0022] the video signal of the CCD camera 11 is input to the image processor 51 as a composite video signal.
Suzuki does not explicitly teach:
Suzuki does not explicitly teach:
	“global [exposure]”
Furthermore, the global exposure mode is considered the default mode of a CCD camera.  Without any mention of some other form of operation those of ordinary skill would assume the CCD operates with a global shutter.  This feature does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).

Suzuki/Tani do not explicitly teach:
“and obtain one or more tomographic image(s) of the one or more object(s) using the data corresponding to the acquired images”
However, this would be an obvious implementation to those of ordinary skill in the art.  For example Tsukada teaches in Figure 3 and column 10 lines 45-50 use of a CCD 184 to form a tomographic image.  Figure 2 teaches galvano mirrors 141a and 141b which are capable of rotating as well.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Suzuki/Tani in view of Tsukada to have included the features of “and obtain one or more tomographic image(s) of the one or more object(s) using the data corresponding to the acquired images” because in an optical image measuring device, it is desired that various conditions such as the fixation position of an eye and a scan of signal lights (scanning position or scanning pattern) are the same (Tsukada column 5 lines 50-55).
In regards to claim 58, it contains similar limitations as in claim 12.  Therefore, claim 58 is rejected for similar reasoning as applied to claim 12.
In regards to claim 59, it contains similar limitations as in claim 13.  Therefore, claim 59 is rejected for similar reasoning as applied to claim 12.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422